TACHA, Circuit Judge,
dissenting in part.
I join the portion of the majority’s opinion which finds support in the record for the district court’s determination that the government never made a firm plea offer to Mr. Washington. I respectfully dissent, however, from the portion of the majority’s opinion which grants Mr. Washington ha-beas relief based on his counsel’s failure to understand and inform him about the significance of relevant conduct prior to his presentence interview. In my view, our decision in United States v. Gordon, 4 F.3d 1567 (10th Cir.1993) forecloses Mr. Washington’s ineffective assistance of counsel claim.
“[T]he right to effective assistance of counsel is dependent on the right to counsel itself.” Evitts v. Lucey, 469 U.S. 387, 397 n. 7, 105 S.Ct. 830, 83 L.Ed.2d 821 (1985). Accordingly, if there is no constitutional right to counsel there can be no deprivation of the right to effective assistance of counsel. Wainwright v. Torna, 455 U.S. 586, 587-88, 102 S.Ct. 1300, 71 L.Ed.2d 475 (1982) (per curium). Because the Sixth Amendment guarantees criminal defendants the right to counsel only during critical stages of the prosecution, see United States v. Ash, 413 U.S. 300, 321, 93 S.Ct. 2568, 37 L.Ed.2d 619 (1973) (Stewart, J., concurring), whether Mr. Washington’s counsel’s alleged ineffective assistance occurred during a critical stage is a threshold inquiry.
In Gordon, we joined our sister circuit courts in holding that “the presentence interview is not a critical stage of the [criminal] proceeding within the meaning of the Sixth Amendment.” 4 F.3d at 1572. We therefore denied the defendant’s claim for relief based on ineffective assistance of counsel. Id. Although the majority recognizes that Gordon is still good law in this circuit, it attempts to limit Gordon’s holding to the precise moment of the pre-sentence interview. See Maj. Op. at 1257. I cannot agree with the majority’s position. Besides standing contrary to our clear language in Gordon, the majority’s limited reading creates an arbitrary distinction under which a defendant has the constitutional right to the advice of and information from his attorney before the presen-tence interview but does not have the right to such advice and information once the interview has begun. Gordon, of course, makes no such distinction.
Moreover, I am not persuaded by the majority’s citations to United States v. *1264Contreras-Castellanos, 191 Fed.Appx. 773 (10th Cir.2006) (unpublished); United States v. McCoy, 215 F.3d 102 (D.C.Cir. 2000); and United States v. Day, 969 F.2d 39 (3d Cir.1992). All of those cases involved counsel’s failure to properly advise the defendant regarding the sentencing guidelines during the plea bargaining process. Because the plea bargaining process, in contrast to the presentence interview, is a critical stage of criminal proceedings, see Williams v. Jones, 571 F.3d 1086, 1091 (10th Cir.2009), those cases are inapposite.
Accordingly, I cannot agree that the district court’s denial of habeas relief in this case was erroneous. Gordon set forth the applicable rule at the time of the district court’s decision, and although the continued propriety of its holding may be worthy of review, we remain bound by it today. In re Smith, 10 F.3d 723, 724 (10th Cir. 1993) (“We are bound by the precedent of prior panels absent en banc reconsideration or a superseding contrary decision by the Supreme Court.”). I therefore respectfully dissent.